 

Exhibit 10.1

 

AGREEMENT OF SALE AND PURCHASE

 

This AGREEMENT made this 10th day of July, 2020 (“Effective Date”) by and
between the QUIGLEY CORPORATION D/B/A PROPHASE LABS, INC.(“Seller”) and LENAPE
VALLEY FOUNDATION, or its nominee (“Purchaser”).

 

WITNESSETH:

 

In consideration of the covenants and provisions contained herein, and subject
to the terms and conditions hereinafter set forth, the parties hereto, intending
to be legally bound, agree as follows:

 

1. Agreement to Sell and Purchase. Seller agrees to sell to Purchaser, and
Purchaser agrees to purchase from Seller, subject to the terms and conditions of
this Agreement, that certain commercial property located at 621 N. Shady Retreat
Road, situate in Doylestown Township, County of Bucks, Commonwealth of
Pennsylvania, being further known and identified as Bucks County Tax Map Parcel
No. 09-009-036-001, together with all improvements to the Property consisting of
buildings, structures, furniture, fixtures, and other improvements, and further
together with (i) any land lying in the bed of any street, road or alley, open
or proposed, in front, abutting or adjoining the Property, (ii) any easement,
privilege, license or right-of-way inuring to the benefit of the Property, and
(iii) the appurtenances and hereditament belonging or otherwise pertaining to
the Property (collectively the “Property”).

 

2. Purchase Price. The purchase price for the Property shall be Two Million Two
Hundred Thousand Dollars ($2,200,000.00) (“Purchase Price”). The Purchase Price
shall be paid as follows:

 

a. Fifty Thousand Dollar ($50,000.00) initial deposit (hereinafter “Deposit”)
due at execution of an Agreement shall be delivered by Purchaser to Obermayer
Rebmann Maxwell & Hippel LLP (“Escrow Agent”) at the time of Seller’s execution
of this Agreement and deposited in an interest-bearing escrow account with all
interest to be paid to Purchaser, except in the event of Purchaser’s default.

 

b. The Deposit, together with all accrued interest, shall be credited toward the
Purchase Price at settlement and shall be refundable to Purchaser if: (i)
Purchaser terminates this Agreement during the Inspection Period, (ii)
Settlement does not occur other than as a result of Purchaser’s default under
this Agreement, or (iii) Seller’s default under this Agreement.

 

c. The balance of the Purchase Price shall be paid to Seller at settlement by
wire transfer of immediately available funds.

 

3. Settlement. Settlement shall take place on or before the expiration of a
period of thirty (30) days from the expiration of the Inspection Period (as
defined in paragraph 10). Settlement shall be made at such time and place as
Seller and Purchaser shall mutually agree.

 

4. Condition of Title.

 

a. Title to the Property shall be free and clear of all defects, liens,
encumbrances, covenants, restrictions and easements excepting only (i) real
estate taxes for the current year which are not yet due and payable; and (ii)
those stated exceptions not objected to or waived by Purchaser pursuant to the
terms of this paragraph (subparagraphs (i) and (ii) hereof are referred to as
the “Permitted Exceptions”); otherwise title to the Property shall be good and
marketable and insurable as such at regular rates by a reputable title insurance
company doing business in Pennsylvania selected by Purchaser. Upon the execution
of this Agreement or as soon as reasonably feasible thereafter, Purchaser shall
order a title insurance commitment, together with true and complete copies of
all liens, encumbrances, covenants, restrictions and easements which are listed
as exceptions thereon (said commitment and copies being hereinafter collectively
referred to as the “Title Commitment”). Within seven (7) days of receipt of the
title commitment, Purchaser shall deliver a copy of the Title Commitment to
Seller, together with written notice of those title exceptions, if any, which
are unacceptable to Purchaser (“Purchaser’s Title Notice”). Seller shall have a
period of twenty (20) days after receipt of the Title Commitment and Purchaser’s
Title Notice to advise Purchaser, in writing, whether Seller will agree to cure
or not to cure each of those additional exceptions (“Seller’s Notice”).
Purchaser shall thereafter have a period of ten (10) days after delivery of
Seller’s Notice to elect to terminate this Agreement by giving written notice of
such election to Seller and to receive the return of the Deposit, together with
interest thereon, or to waive those exceptions which Seller does not agree to
cure. Those title exceptions shown on the Title Commitment as to which Purchaser
does not object, together with those exceptions to which Purchaser objects but
Seller elects not to cure, shall be deemed, along with subparagraph (i) above,
to be the “Permitted Exceptions” for the purposes of this Agreement.

 

   

 

 

b. If title to the Property cannot be conveyed to Purchaser at the time of
settlement, subject only to the Permitted Exceptions in accordance with the
requirements of this Agreement, or payment of any liens of encumbrances of
record at Seller’s discretion, then Purchaser shall have the option of (i)
taking such title as Seller can convey and/or waiving the unfulfilled condition,
without abatement of the Purchase Price ; or (ii) if the title objections cannot
be removed or terminated by payment of funds (or if Seller declines to do so) or
by insurance over by the Purchaser’s title company, then by terminating
Purchaser’s obligations under this Agreement, and having all deposit monies paid
to Seller returned to it.

 

5. Conditions of Settlement. It shall be a condition precedent to Purchaser’s
obligation to settle hereunder that each of the following conditions shall have
been satisfied or waived:

 

  a. Purchaser, at its sole cost and expense, shall have obtained financing in
an amount sufficient to satisfy the Purchase Price at settlement at an 80% LTV,
upon terms and conditions acceptable to Purchaser.         b. In addition to all
other conditions set forth in this Agreement, all of Purchaser’s obligations
hereunder (including, without limitation, its obligation to purchase and accept
the Property from Seller) are expressly conditioned on the fulfillment or
satisfaction at or before the time of Settlement hereunder, of each of the
following conditions:

 

   (1) All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects on the date of
Settlement.       (2) Seller shall have materially performed, observed and
complied with all covenants, agreements, and conditions required by this
Agreement to be performed, observed and complied with on Seller’s part prior to
or as of Settlement hereunder.       (3) All instruments and documents required
on Seller’s part to effect this Agreement and the transactions contemplated
hereby, all as set forth herein, shall be delivered to Purchaser.

 

  c. In addition to all other conditions set forth in this Agreement, all of
Seller’s obligations hereunder (including, without limitation, Seller’s
obligation to sell the Property to Purchaser) are expressly conditioned on the
fulfillment or satisfaction at or before the time of Settlement hereunder, of
each of the following conditions:

 

  (1) All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects on the date of
Settlement.       (2) Purchaser shall have materially performed, observed and
complied with all covenants, agreements, and conditions required by this
Agreement to be performed, observed and complied with on Purchaser’s part prior
to or as of Settlement hereunder.

 

 2 

 

 

  (3) All instruments and documents required on Purchaser’s part to effect this
Agreement and the transactions contemplated hereby, all as set forth herein,
shall be delivered to Seller.       (4) Execution of a Bill of Sale acceptable
to Seller for the sale, transfer and assignment of all rights to personal
property and fixtures within the Property and owned by Seller on an “as is”,
“where is” basis together with Seller’s contemporaneous receipt of a payment of
$50,000.00 by Purchaser in certified or bank funds, title company check or wire
transfer in addition to the Purchase Price.

 

6. Representations and Warranties of Seller. Seller represents as of the date of
this Agreement, and shall reaffirm these representations on the date of
settlement, as follows:

 

(1) No Violation of Other Agreements. The execution and delivery of this
Agreement, the consummation of the transactions contemplated hereby and the
fulfillment of the terms hereof will not result in a breach of any of the terms
or provisions of, or constitute a default under, any agreement or any instrument
to which Seller is a party or by which Seller or the Property is bound.

 

(2) Condemnation. There is no pending condemnation, expropriation, eminent
domain, or similar proceedings affecting all or any portion of the Property, and
Seller has not received any written or oral notice of any of the same and has no
knowledge that any such proceeding is contemplated.

 

(3) Leases. There are no leases affecting the Property.

 

(4) Mechanic’s Liens. No work has been performed or is in progress at, and no
materials have been furnished to, the Property which, though not presently the
subject of, might give rise to mechanic’s, materialmen’s, or other liens against
the Property or any portion thereof. If any lien for such work is filed, before
or after Settlement hereunder, Seller shall promptly discharge the same.

 

(5) Notices. The Seller has not received any notices of uncorrected violations
of any applicable ordinances, regulations, or other laws with respect to the
Property (the “Violation Notices”). If any Violation Notices are issued after
the Agreement Date and prior to Settlement, the Seller shall pay the cost of
complying with such Violation Notices.

 

(6) Assessments. Seller has received no written notice of any assessments or
special assessments. Any assessments or special assessments levied between the
Agreement Date and the Settlement shall be paid by the Seller prior to or at the
time of Settlement.

 

(7) Water. Sewer and Tax Bills. The Property is served by public water and
public sewer by the Bucks County Water and Sewer Authority. At the Settlement,
all taxes and all water and sewer charges then due in connection with the
Property will have been paid.

 

(8) Zoning. The present zoning classification of the Property is R2b Residential
zoning district and the use of the Property as a commercial office is permitted
as a non-conforming use by Doylestown Township.

 

(9) Litigation. There is no action, proceeding, litigation or investigation
pending or threatened against Seller or the Property that affects the ability of
Seller to perform its obligations under this Agreement or which questions the
validity or enforceability of this Agreement.

 

 3 

 

 

(12) Contributions. No commitment has been made by Seller to any governmental
authority, utility company, association, or any other organization or group of
individuals relating to the Property which would impose an obligation upon
Purchaser to make any contribution or dedication of land, or to construct,
install or maintain any improvements of a public or private nature on or off the
Property.

 

(13) Accuracy of Documentation. The contracts, guarantees and warranties, if
any, delivered to Purchaser pursuant to this Agreement or in connection with the
execution hereof shall be complete and accurate copies.

 

(14) Sole Owner. The Seller is the sole owner of the Property and the Property
are not subject to any outstanding option, right of first refusal or Agreement
of Sale.

 

(15) Concessions. Seller has not granted any free rentals or other concessions
to tenants under the Leases and there is no incomplete fit-out work which is
Seller’s responsibility, or any outstanding leasing commissions respecting any
of the Leases executed prior to the Agreement Date.

 

(16) Environmental. The Property is not now nor has it ever been used by Seller
for the dumping or storage of hazardous waste or other toxic substances. To the
best of Seller’s knowledge, the Property is free from all toxic, chemical and/or
hazardous substances, materials or waste as those terms are generally defined in
any federal, state or local statutes and/or regulations.

 

(17) Asbestos and Underground Storage Tanks. To the best of Seller’s knowledge,
the Improvements on the Property do not contain friable asbestos and there are
no underground storage tanks on the Property.

 

7. Documents at Settlement.

 

a. At Settlement, Seller shall deliver to Purchaser the following:

 

i. A Deed to the Property containing a special warranty in the usual form.

 

ii. Possession of the Property by delivery of the aforesaid deed and physical
occupancy to the Property.

 

iii. Such instruments as shall be necessary for the perfection of any easement
or other property right or interest conveyed hereunder.

 

iv. An owner’s affidavit and other affidavits or documents required by
Purchaser’s title company to complete settlement.

 

b. At settlement, Purchaser shall deliver to Seller the following:

 

i. Payment of the Purchase Price as provided herein.

 

ii. Payment for all additional charges as provided in this Agreement.

 

iii. A bill of sale for the transfer of the interior furnishings of the building
for nominal consideration.

 

iv. Such affidavits and other documents as shall be required by Purchaser’s
title company to complete settlement.

 

 4 

 

 

8. Rents and Taxes. All real estate taxes for the current year in which
settlement takes place, assessed or imposed upon the Property, shall be
apportioned to the date of settlement on the basis of the fiscal year of the
taxing authority. All annual minimum water and sewer rents, if any, imposed upon
the Property shall be apportioned between Seller and Purchaser at Settlement
based upon the current period upon which the water and sewer rentals are
charged. The state and local real estate transfer taxes applicable to the
conveyance effected by the deed shall be divided equally between Seller and
Purchaser.

 

9. Tenders Waived. The tender of an executed deed by Seller is hereby waived,
but nothing herein contained shall be construed as a waiver of Seller’s
obligation to deliver such deed or of the concurrent obligation of Purchaser to
pay the Purchase Price at Settlement.

 

10. Inspection Period; Entry Prior to Settlement. Purchaser shall have a period
of sixty (60) days from and after the date of Seller’s execution of this
Agreement to inspect the Property and to investigate the feasibility of
development of the Property (“Inspection Period”). It is understood and agreed
that Purchaser and Purchaser’s agents, representatives, engineers, surveyors,
and environmental consultants, shall have the right from time to time from and
after the date of this Agreement until the date of settlement or earlier
termination of the Agreement, and following reasonable notice to the Seller, to
enter upon the Property for the purpose of performing any and all
non-destructive tests (with the exception of test borings referenced below),
investigations, reports, studies and inspections, including but not limited to
physical and environmental inspections, taking of survey measurements, the
making of test borings, appraisal reports, zoning and building code inspections,
water inspections, plan preparation and, generally, all investigations that
Purchaser deems necessary in Purchaser’s sole discretion for the ascertainment
of the condition of the Property. Purchaser agrees that it shall use its best
efforts not to disrupt the ongoing business activities on the Property. Seller
shall cooperate with Purchaser and Purchaser’s agents and employees to provide
reasonable access to the Property, including all leasehold areas. Purchaser
agrees to restore the Property to the condition which existed prior to the
aforementioned activities, and to indemnify Seller and save Seller harmless from
any and all damages, losses, claims or liability arising out of entry on the
Property by or on behalf of the Purchaser or the activities undertaken on the
Property by or on behalf of the Purchaser (which indemnification obligations
shall survive Settlement or the earlier termination of this Agreement). As a
condition precedent to Purchaser’s entry onto the Property, Purchaser shall
deliver to Seller a Certificate of Insurance evidencing general liability
insurance coverage with limits not less than One Million ($1,000,000.00) Dollars
per person and per occurrence identifying the Property as an insured Property
and naming Seller as an insured party. Purchaser may, at Purchaser’s sole
discretion, elect to terminate this Agreement by delivery of written notice to
Seller within five (5) business days of the expiration of the Inspection Period.
In the event Purchaser elects to terminate this Agreement under this
subparagraph, Escrow Agent shall pay the Deposit, together with interest, to
Purchaser; this Agreement shall become null and void; and neither party shall
have any further obligation to the other (except as otherwise provided in this
paragraph). Purchaser shall have the right to contact existing tenants to
determine if they would be agreeable to extend their lease terms if Purchaser
acquires the Property.

 

11. Documents from Seller.

 

a. Within five (5) days of Execution Date of this Agreement (and to the extent
not previously delivered to Purchaser), Seller shall provide Purchaser with
copies of all agreements and documents which affect the Property, including but
not limited to any zoning, subdivision and/or land development approvals,
drawings, ALTA surveys, title policies, title reports, title opinions,
environmental reports, leases, operating expenses, municipal contracts and the
PennDOT highway occupancy permit for the existing driveway and associated
road/signal improvements, under Seller’s control and to the extent in existence.

 

12. Responsibility for Costs. Purchaser shall bear the sole responsibility for
any and all engineering, legal or other costs whatsoever, including application
and permit fees, which are incurred by Purchaser in connection with the Property
and/or this Agreement.

 

 5 

 

 

13. Remedies.

 

a. Seller’s Remedies. If Purchaser violates or fails to perform any of the
material terms and conditions of this Agreement or in the event Purchaser elects
to terminate the Agreement for any reason prior to settlement, Seller’s sole
remedy shall be to retain the Deposit, and any other sums paid by Purchaser to
Seller, together with interest, if any, as liquidated damages for such breach,
recognizing that actual damages are difficult or impossible to calculate and
that such liquidated damages do not constitute a penalty, and thereupon this
Agreement shall terminate, and neither party shall have any further liability to
the other hereunder.

 

b. Purchaser Remedies. Should Seller violate or fail (in breach of its
obligations hereunder) to fulfill or perform any of the terms, conditions or
undertakings set forth in this Agreement applicable to it, at or prior to
Closing, and if as a result thereof a Closing hereunder shall not occur, then in
such case Purchaser’s sole remedy, at law or in equity is for Purchaser to have
returned the Escrowed Funds, all interest earned thereon as liquidated damages
(not as a penalty), and all out of pocket expenses paid by Purchaser that were
incurred as a result of this Agreement. Purchaser hereby waives any right it
might have had to specific performance.

 

c. Except for the failure to complete settlement, for which no notice of default
shall be necessary and for which there shall be no right to cure, neither party
shall be deemed in default hereunder unless the other party has given notice of
an alleged violation or failure to fulfill or perform any material condition of
this Agreement and the party receiving such notice has failed, within ten (10)
days thereafter (or such additional time as may be reasonably necessary to
complete such cure if the cure has been commenced within the aforesaid ten days
and diligently sought thereafter, but in no event longer than an additional 20
days), to have cured such alleged default.

 

14. Rights in Event of Condemnation. In the event of the taking of all or any
material part of the Property by eminent domain proceedings prior to Closing, or
the commencement of any such proceedings prior to Closing, Purchaser shall have
the right, at Purchaser’s discretion, to terminate this Agreement by giving
written notice to Seller, said notice to be delivered to Seller on or before the
expiration of a period of thirty (30) days from Seller’s delivery to Purchaser
of a copy of the Declaration of Taking filed by the Condemnor. In the event
Purchaser elects to terminate the Agreement pursuant to the provisions of this
paragraph, the Deposit, together with interest, shall be returned or repaid to
Purchaser. If Purchaser does not elect to terminate this Agreement, the Purchase
Price for the Property shall be reduced by the total of any awards or other
proceeds received by the Seller with respect to any condemnation and, at
Settlement, Seller shall assign to Purchaser all remaining rights of Seller in
and to any awards or other proceeds payable by reason of such taking. Seller
agrees to notify Purchaser of eminent domain proceedings promptly after Seller
learns of any such proceedings. Further, in the event of the taking of all or
any material part of the Property by eminent domain proceedings or the
commencement of such proceedings, the rights of the Seller and Purchaser are as
set forth in this paragraph and such shall supersede where inconsistent with the
provisions set forth hereinabove with respect to title in paragraph 4 and
remedies in paragraph 13. “Material part of the Property” shall mean a portion
of the Property with a value in excess of Fifty Thousand Dollars ($50,000), as
determined by an appraiser approved by the Seller and the Purchaser (which
approval shall not be unreasonably withheld, delayed or conditioned by either
the Seller of the Purchaser).

 

15. Brokerage. Seller and Purchaser each represent and warrant to the other that
they have dealt with no real estate broker or other intermediary in connection
with this transaction except NAI Mertz. Each agrees to indemnify and hold the
other harmless from any liability of any kind or nature whatsoever which may
arise as a result of a breach of this warranty. It is expressly understood and
agreed between the parties that the within-named agent, broker and any subagent,
broker and their salespeople, employees, officers, and/or partners are the
agents for Seller, not Purchaser and that this has been disclosed to Purchaser.
A real estate recovery fund exists to reimburse any person who has obtained a
final civil judgment against a Pennsylvania real estate licensee owing to fraud,
misrepresentation, or deceit in a real estate transaction and who has been
unable to collect the judgment after exhausting all legal and equitable
remedies. For complete details about the Fund, call (717)783-3658. The
legislature and the State Real Estate Commission require that certain language
be included in all Agreements of Sale, whether or not it is applicable. Those
disclosures are as follows:

 

a. The zoning classification of the Property is R2b Residential.

 

 6 

 

 

b. Access to a public road may require issuance of a Highway Occupancy Permit
from the Department of Transportation. Purchaser shall arrange for all necessary
Highway Occupancy Permits.

 

c. The Property is served by public sewer service and public water.

 

16. Operations Pending Settlement. Between the date of execution of this
Agreement and the date of Settlement:

 

a. Seller shall maintain the Property in its present state of repair and in
substantially the same condition as on the date hereof.

 

b. Seller shall not enter into any new lease or extend the terms of any existing
lease, agreement of sale, option, or any other agreement or contract affecting
the Property, nor shall Seller grant any easements or further encumber the
Property, without the prior written consent of Purchaser.

 

c. Seller shall comply with all material covenants, conditions, restrictions,
laws, statutes, rules, regulations and ordinances applicable to the Property.

 

d. Seller shall not use, manufacture, store, generate, handle or dispose of any
Hazardous Substances, or use or permit the Property to be used for such
purposes, or emit, release or discharge any such Hazardous Substances into the
air, soil, surface water or groundwater comprising the Property, except such
Hazardous Substances as are customarily used and stored on residential,
commercial and/or agricultural properties in the ordinary course of business.

 

e. Seller shall not remove or damage any site improvements, standing trees,
shrubbery, plants, landscaping or soil now in or on the Property during the term
of this Agreement. It is specifically understood and agreed that the Seller may
not remove or alter the building(s) and/or any fixtures on the Property at any
time during the term of this Agreement. Seller shall not dispose of any trash,
debris, building materials or organic material on the Property. In the event
such disposal has occurred prior to the date hereof, Seller shall remove all
such materials at Seller’s expense prior to the settlement.

 

17. Condition of Property at Closing. At Closing, Purchaser agrees to accept the
Property at Closing in the “where is”, “as is” and “with all faults” condition
as of the time of execution of this Agreement. Purchaser agrees and confirms
that neither Seller, Agent, nor any agent, employee or representative of Seller,
has made and does not make herein any representation or warranty as to the
condition of all or any portion of the Property. Except as expressly set forth
in this Agreement to the contrary, Seller hereby disclaims all warranties of any
kind or nature whatsoever (including, without limitation, warranties of
habitability and fitness for particular purposes), whether expressed or implied
including, without limitation warranties with respect to the Property. Except as
is expressly set forth in this Agreement to the contrary, Purchaser acknowledges
that it is not relying upon any representation of any kind or nature made by
Seller, or Seller’s Broker, or any of their respective direct or indirect
members, partners, shareholders, officers, directors, employees or agents with
respect to the Property, and that, in fact, except as expressly set forth in
this Agreement to the contrary, no such representations were made. To the extent
required to be operative, the disclaimers and warranties contained herein are
“conspicuous” disclaimers for purposes of any applicable law, rule, regulation
or order.

 

18. Agreement to Cooperate. Seller and Purchaser agree to cooperate with each
other and to take such further actions as may be requested by the other in order
to facilitate the timely purchase and sale of the Property and Purchaser’s use
of the Property following settlement. Seller agrees to execute such other
documents reasonably requested by Purchaser, including any municipal
applications for the Property; provided, however, that nothing shall obligate
the Seller to any costs or other obligations regarding such applications, nor
constitute obligations upon the Property in the event that settlement does not
occur hereunder. Purchaser shall keep the Seller reasonably advised of all
submissions made by the Purchaser to any governmental entity with respect to the
Property.

 

 7 

 

 

19. Time is of the Essence. The time for Settlement and all other times referred
to for the performance of any of the obligations of either party under this
Agreement are agreed to be of the essence to this Agreement; and time, wherever
mentioned, herein is not to be extended except by consent in writing signed by
all parties. Notwithstanding the foregoing, in the event the date established
for Settlement, or any date specified for the giving or receipt of any notice,
or for the satisfaction of any condition, the expiration of any period or the
exercise of any right or option, shall occur on a Saturday, Sunday or legal
holiday observed by banking institutions in the vicinity of the Property, the
date so specified shall be extended to the next succeeding day which is not a
Saturday, Sunday or such legal holiday.

 

20. Recording. This Agreement shall not be recorded in any office of public
record.

 

21. Integration. This Agreement, and the documents referred to herein (if any),
contains the whole agreement between Seller and Purchaser.

 

22. Binding Effect. This Agreement shall extend to and bind the heirs,
executors, administrators and assigns (to the extent assignable) of the
respective parties hereto.

 

23. FIRPTA. Section 1445 of the Internal Revenue Code provides that a transferee
of a U.S. real property interest must withhold tax if the transferor is a
foreign person. To inform Purchaser that withholding of tax is not required upon
Seller’s disposition of a U.S. real property interest, Seller hereby certifies
the following:

 

a. The individuals who comprise Seller are not non-resident aliens for the
purposes of U.S. income taxation.

 

b. The tax identification number of Seller is: ________________________;

 

c. Seller’s registered address is: _________________________________;

 

Seller understands that this certification may be disclosed to the Internal
Revenue Service by Purchaser and that any false statement which Seller has made
could be punished by fine, imprisonment or both. Under penalties of perjury,
Seller declares that he has examined this certification and it is true, correct
and complete. Seller agrees to deliver to Purchaser, at settlement, a
restatement of the certifications of Seller set forth in this paragraph, updated
to the date of settlement.

 

22. Escrow Agent. The parties hereto have requested that certain monies be held
in escrow by Escrow Agent, as set forth hereinabove, to be applied at settlement
in accordance with this Agreement. Except as otherwise specifically set forth
herein, all interest accrued shall be the property of Purchaser, absent default
by Purchaser under the terms of this Agreement. It is further understood that
the Escrow Agent is merely responsible for the safe keeping of the fund and
shall not be required to determine any questions of fact or law. Should this
Agreement, in accordance with the terms hereof, be terminated and the
liabilities of the parties hereto ended, the Escrow Agent shall return the fund
in accordance with the written instructions received from the parties hereto. In
the event of a dispute, the Escrow Agent shall pay the fund into court upon
being instructed to do so by either party. A party may commence an action
against the Escrow Agent only if the Escrow Agent fails to pay the fund into
court within ten (10) days of being so instructed by either party. The Escrow
Agent shall not be entitled to a fee for services as Escrow Agent. If counsel
for either party is the Escrow Agent, such counsel shall not be prohibited from
providing representation for such party, if applicable, in regard to any dispute
over the disposition of the deposit monies.

 

23. Notices. All notices to be sent out to be binding under this contract shall
be sent by Certified Mail, return receipt requested, or by overnight delivery
with evidence of delivery, using a national company or electronic
correspondence, with receipt delivery, as follows:

 

 8 

 

 

To Seller: Quigley Corp.   P.O. Box 1349   Doylestown, PA 18901   Attn: Ted
Karkus

 



Copy to: Jeffrey Licht, SIOR, Senior Vice President   NAI Mertz   210 East
Street, Suite 3B   Feasterville, PA 19053

 

To Purchaser: Lenape Valley Foundation   500 N. West Street   Doylestown PA
18901   Attn:__________________________

 



Copy to: Obermayer Rebmann Maxwell & Hippel LLP   10 South Clinton Street, Suite
300   Doylestown, PA 18901   Attn: Kellie A. McGowan, Esquire

 

or to any other location that any party of this Agreement may choose provided
the said change is communicated to all other parties by Certified Mail, return
receipt requested or by overnight delivery with evidence of delivery, using a
national company or electronic correspondence with delivery receipt.

 

24. Captions. The captions preceding the text of the paragraphs or subparagraphs
of this Agreement are inserted only for convenience of reference and shall not
constitute a part of this Agreement, nor shall they in any way affect its
meaning, construction or effect.

 

25. Interpretation. This Agreement is to be construed and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania.

 

26. Amendment. This Agreement cannot be changed or amended except by agreement
in writing signed by both parties.

 

27. Severability. If any provision of this Agreement shall for any reason be
held invalid or unenforceable, no other provision shall be affected thereby, and
this Agreement shall be construed as if the invalid or unenforceable provision
had never been a part of it.

 

28. Assignment. It is understood that Purchase may not, without Seller’s prior
consent, assign this Agreement, except to Purchaser’s nominee as set forth
herein or an entity of which the Purchaser has a controlling interest, for which
no such consent shall be required. In the event Seller shall approve of such
assignment (or if an assignment is made without the requirement of Seller’s
consent), the assignee of Purchaser shall receive all the rights (including but
not limited to credit for the Deposit), and accept all the obligations of
Purchaser, hereunder but the Purchaser shall not be released from its
obligations hereunder unless Seller specifically consents thereto. In the event
that Purchaser assigns this Agreement with the consent of Seller, payment of any
and all transfer taxes as a result of such assignment shall be the sole
responsibility of Purchaser.

 

29. Notices of Assessments. Seller shall have the obligation prior to settlement
to pay any assessments levied against the Property which have been issued by any
municipal or other appropriate authority prior to the date of this Agreement.
Provided that settlement occurs hereunder, Purchaser shall be responsible for
any notices or ordinances issued or assessed subsequent to the date of this
Agreement. Seller hereby represents to the best of its knowledge, that there are
no unresolved notices of assessments outstanding as of the date of this
Agreement.

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.

 

    SELLER:             QUIGLEY CORP.         /s/ Monica Brady   By: /s/ Ted
Karkus Witness                     Date of Execution: 7/10/2020            
PURCHASER:             LENAPE VALLEY FOUNDATION         /s/ Maureen Lewis   By:
/s/ Sharon Curran Witness                     Date of Execution: 7/2/2020

 

 10 

 